                                                                                                                Case 2:19-cv-01191-JAM-CKD Document 83 Filed 03/22/21 Page 1 of 3

                                                                                                          1   RANDY J. RISNER
                                                                                                              Chief Assistant City Attorney, State Bar No. 172552
                                                                                                          2   KATELYN M. KNIGHT
                                                                                                              Assistant City Attorney, State Bar No. 264573
                                                                                                          3   CITY OF VALLEJO, City Hall
                                                                                                              555 Santa Clara Street
                                                                                                          4   Vallejo, California 94590
                                                                                                              Telephone: (707) 648-4545
                                                                                                          5   Facsimile: (707) 648-4687
                                                                                                              Email: katelyn.knight@cityofvallejo.net
                                                                                                          6
                                                                                                              MICHAEL G. COLANTUONO, State Bar No. 143551
                                                                                                          7   MColantuono@chwlaw.us
                                                                                                              ANDREW C. RAWCLIFFE, State Bar No. 259224
                                                                                                          8   ARawcliffe@chwlaw.us
                                                                                                              NIKHIL S. DAMLE, State Bar No. 297350
                                                                                                          9   NDamle@chwlaw.us
                                                                                                              COLANTUONO, HIGHSMITH & WHATLEY, PC
                                                                                                         10   420 Sierra College Drive, Suite 140
                                                                                                              Grass Valley, California 95945-5091
                                                                                                         11   Telephone: (530) 432-7357
    C o l a n t u o n o , H i g h s m i t h & W h a t l e y, P C
                                                                   420 SIERRA COLLEGE DRIVE, SUITE 140




                                                                                                              Facsimile: (530) 432-7356
                                                                                                         12
                                                                       GRASS VALLEY, CA 95945‐5091




                                                                                                            Attorneys for Defendants
                                                                                                         13 CITY OF VALLEJO, ANDREW BIDOU, GREG NYHOFF,
                                                                                                            MARK THOMPSON, BRYAN GLICK, ANTHONY
                                                                                                         14 ROMERO-CANO, COLIN EATON, and JORDON PATZER

                                                                                                         15                                UNITED STATES DISTRICT COURT
                                                                                                         16                               EASTERN DISTRICT OF CALIFORNIA
                                                                                                         17
                                                                                                              KORI MCCOY, etc., et al.,                        CASE NO.: 2:19-cv-01191-JAM-CKD
                                                                                                         18

                                                                                                         19                 Plaintiffs,                        STIPULATION TO FILING OF SECOND
                                                                                                                                                               AMENDED COMPLAINT AND RULE 12
                                                                                                               v.
                                                                                                         20                                                    MOTION BRIEFING SCHEDULE; ORDER
                                                                                                              CITY OF VALLEJO, etc., et al.,
                                                                                                         21                                                    Complaint Filed:     June 27, 2019
                                                                                                                                                               FAC Filed:           February 5, 2020
                                                                                                         22                 Defendants.                        Trial Date:          August 29, 2022
                                                                                                                                                               Discovery Cut-off:   March 4, 2022
                                                                                                         23                                                    Motion Cut-off:      April 15, 2022
                                                                                                         24

                                                                                                         25

                                                                                                         26

                                                                                                         27

                                                                                                         28


                                                                                                                                                              1
                                                                                                                                                   CERTIFICATE OF SERVICE
                                                                                                                                                                             Case No. 2:19-cv-01191-JAM-CKD
254353.4
                                                                                                                   Case 2:19-cv-01191-JAM-CKD Document 83 Filed 03/22/21 Page 2 of 3

                                                                                                          1            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiffs Kori
                                                                                                          2   McCoy, Marc McCoy, Louis McCoy, Shawnmell Mitchell, Marquita McCoy, and Barbara Dorsey
                                                                                                          3   (“Plaintiffs”) and Defendants City of Vallejo, Andrew Bidou, Greg Nyhoff, Mark Thompson, Bryan
                                                                                                          4   Glick, Anthony Romero-Cano, Colin Eaton, Jordon Patzer and Ryan McMahon (“Defendants”1),
                                                                                                          5   referred to collectively as the “Parties,” by and through their designated counsel, that:
                                                                                                          6            WHEREAS, on February 9, 2021, Plaintiffs filed a Motion for Leave to File a Second
                                                                                                          7   Amended Complaint (“Motion”) (Doc. 59). The proposed Second Amended Complaint (“SAC”)
                                                                                                          8   adds additional facts, clarifying language in regards to liability and damages, a new plaintiff, Barbara
                                                                                                          9   Dorsey, two new defendants, Vallejo Police Department Officers Kyle Wylie and Steve Darden, and
                                                                                                         10   two new causes of action for Conspiracy and Supervisor Liability.
                                                                                                         11             WHEREAS, a hearing on Plaintiff’s Motion is currently scheduled for April 6, 2021 at
    C o l a n t u o n o , H i g h s m i t h & W h a t l e y, P C
                                                                   420 SIERRA COLLEGE DRIVE, SUITE 140




                                                                                                         12   1:30 p.m. in Courtroom 6 before the Honorable Judge John A. Mendez.
                                                                       GRASS VALLEY, CA 95945‐5091




                                                                                                         13             WHEREAS, on February 10, 2021, Plaintiff Barbra Dorsey filed a separate complaint
                                                                                                         14   against Defendants in Case No. 2:21–CV–00255–JAM-JDP, which is substantively identical to the
                                                                                                         15   SAC. Defendants were served with Plaintiff Dorsey’s complaint on March 9, 2021.
                                                                                                         16            WHEREAS, the Parties have met and conferred regarding Plaintiffs’ Motion and Plaintiff
                                                                                                         17   Dorsey’s separate complaint, and have agreed to the filing of the SAC attached to this stipulation per
                                                                                                         18   E.D. Local Rule 137 (c) and the concurrent dismissal of Plaintiff Dorsey’s separate lawsuit without
                                                                                                         19   prejudice. By proceeding solely on the SAC, the Parties intend to avoid unnecessary costs and
                                                                                                         20   preserve judicial resources.
                                                                                                         21            WHEREAS, Defendants intend to file motions under Rule 12 of the Federal Rules of Civil
                                                                                                         22   Procedure in response to the SAC, and the Parties have agreed to a proposed briefing schedule.
                                                                                                         23            WHEREAS, by entering into this stipulation, neither Party waives any rights or defenses
                                                                                                         24   which they may have with regard to the claims in the SAC.
                                                                                                         25            NOW THEREFORE, the Parties, through their undersigned counsel below, hereby stipulate
                                                                                                         26   and agree as follows:
                                                                                                         27

                                                                                                         28
                                                                                                              1
                                                                                                                  Defendant Ryan McMahon is represented separately by the law firm Angelo, Killday and Kilduff.
                                                                                                                                                              2
                                                                                                                                                     CERTIFICATE OF SERVICE
                                                                                                                                                                                 Case No. 2:19-cv-01191-JAM-CKD
254353.4
                                                                                                                Case 2:19-cv-01191-JAM-CKD Document 83 Filed 03/22/21 Page 3 of 3

                                                                                                          1       1. Plaintiffs will be granted leave to file their Second Amended Complaint.
                                                                                                          2       2. Plaintiff Dorsey will agree to dismiss without prejudice her separately filed complaint in
                                                                                                          3          Case No. 2:21–CV–00255–JAM-JDP within 7 days of Plaintiffs filing their Second
                                                                                                          4          Amended Complaint.
                                                                                                          5       3. Defendants will be permitted to file a responsive pleading and/or motion within 21 days of
                                                                                                          6          the filing of Plaintiffs’ Complaint.
                                                                                                          7

                                                                                                          8   DATED: March 19, 2021
                                                                                                          9                                                  /s/ Andrew Rawcliffe
                                                                                                                                                             ANDREW C. RAWCLIFFE
                                                                                                         10                                                  Attorneys for Defendants
                                                                                                                                                             City of Vallejo, Andrew Bidou, Greg Nyhoff,
                                                                                                         11
    C o l a n t u o n o , H i g h s m i t h & W h a t l e y, P C




                                                                                                                                                             Mark Thompson, Bryan Glick, Anthony
                                                                   420 SIERRA COLLEGE DRIVE, SUITE 140




                                                                                                         12                                                  Romero-Cano, Colin Eaton, and Jordon Patzer
                                                                       GRASS VALLEY, CA 95945‐5091




                                                                                                         13

                                                                                                         14
                                                                                                              DATED: March 19, 2021
                                                                                                         15

                                                                                                         16                                                  /s/ Derick Konz
                                                                                                                                                             DERICK E. KONZ
                                                                                                         17                                                  Attorneys for Defendant Ryan McMahon
                                                                                                         18

                                                                                                         19
                                                                                                              DATED: March 19, 2021
                                                                                                         20
                                                                                                                                                             /s/Patrick M. Buelna
                                                                                                         21                                                  PATRICK M. BUELNA
                                                                                                                                                             Attorneys for Plaintiffs
                                                                                                         22

                                                                                                         23
                                                                                                              IT IS SO ORDERED.
                                                                                                         24

                                                                                                         25
                                                                                                              DATED: March 22, 2021                              /s/ John A. Mendez
                                                                                                         26
                                                                                                                                                                 THE HONORABLE JOHN A. MENDEZ
                                                                                                         27                                                      UNITED STATES DISTRICT COURT JUDGE
                                                                                                         28


                                                                                                                                                             3
                                                                                                                                                  CERTIFICATE OF SERVICE
                                                                                                                                                                             Case No. 2:19-cv-01191-JAM-CKD
254353.4
